Case: 21-51020     Document: 00516245651         Page: 1     Date Filed: 03/18/2022




              United States Court of Appeals
                   for the Fifth Circuit                               United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                        March 18, 2022
                                No. 21-51020
                            consolidated with                            Lyle W. Cayce
                                No. 21-51029                                  Clerk
                              Summary Calendar


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Alex Manuel Gomez-Godinez,

                                                         Defendant—Appellant.


                  Appeals from the United States District Court
                       for the Western District of Texas
                            USDC No. 4:21-CR-440-1
                            USDC No. 4:18-CR-240-1


    Before King, Costa, and Ho, Circuit Judges.
    Per Curiam:*
          Alex Manuel Gomez-Godinez’s appeal of the 21-month sentence of
   imprisonment imposed following his guilty plea conviction for illegal reentry


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-51020     Document: 00516245651          Page: 2   Date Filed: 03/18/2022




                            No. 21-51020 c/w No. 21-51029


   after removal from the United States has been consolidated with his appeal
   of the judgment revoking the term of supervised release he was serving at the
   time of the offense.    Because his appellate brief does not address the
   revocation or the revocation sentence, he abandons any challenge to that
   judgment. See Yohey v. Collins, 985 F.2d 222, 224-25 (5th Cir. 1993).
          Gomez-Godinez contends that the enhancement of his illegal reentry
   sentence pursuant to 8 U.S.C. § 1326(b) was unconstitutional because the
   fact of a prior conviction was not charged and proved to a jury beyond a
   reasonable doubt.      He concedes that this argument is foreclosed by
   Almendarez-Torres v. United States, 523 U.S. 224, 226-27 (1998), but seeks to
   preserve the issue for further review. Accordingly, he has filed an unopposed
   motion for summary disposition.
          We conclude that Gomez-Godinez’s concession of foreclosure is
   correct, and summary disposition is appropriate. See United States v. Pervis,
   937 F.3d 546, 553-54 (5th Cir. 2019); Groendyke Transp., Inc. v. Davis, 406
   F.2d 1158, 1162 (5th Cir. 1969).
          Accordingly, the defendant-appellant’s unopposed motion for
   summary disposition is GRANTED, and the judgment of the district court
   is AFFIRMED.




                                         2